Citation Nr: 1228052	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-32 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, with associated complications, as a result of in-service herbicide exposure.

2.  Entitlement to service connection for a right foot fungus disability, to include as a result of in-service herbicide exposure. 

3.  Entitlement to service connection for a left foot fungus disability, to include as a result of in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Counsel
INTRODUCTION

The Veteran served on active duty from March 1963 to March 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In May 2011, the Board remanded these issues to the agency of original jurisdiction (AOJ) for evidentiary development.  The case has since been returned to the Board for further appellate action.

The issues of entitlement to service connection for diabetes mellitus, type II, and a left foot fungus disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

At no time during the current appeal has a right foot fungus disability been shown.


CONCLUSION OF LAW

A right foot fungus disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The Board finds that all notification action needed to make a decision has been accomplished regarding the claim adjudicated herein.  Through March 2006 and February 2009 letters, the Veteran was notified of the information and evidence needed to substantiate his claim, including the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also finds that the identified notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In these letters, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  Consequently, a remand of this issue for further notification of how to substantiate the claim adjudicated herein is not necessary.  [The timing defect of the February 2009 correspondence was cured by the AOJ's readjudication of this claim, most recently in May 2012, when a supplemental statement of the case (SSOC) was issued.]  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records, and secured an examination in furtherance of his claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  38 C.F.R. § 3.159(c)(1)-(3).

A VA examination with respect to the issue adjudicated herein was obtained in May 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case is sufficient, as it is based upon review of the evidence of record and a physical examination of the Veteran and as it provides sufficient rationale for all conclusions reached.  The Board is therefore satisfied that there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

Accordingly, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, supra.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for a claimed disorder requires (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); & Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection presupposes a current diagnosis of the claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the "current disability" requirement is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Here, the Veteran asserts that he first observed a fungal infection in his right foot both during service and continuously since his discharge from service.  The Veteran is competent to report symptoms of a fungal infection.  Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (emphasizing that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge); 38 C.F.R. § 3.159(a)(2) (noting competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  Significantly, however, at no time during the current appeal has a right foot fungus disability been shown.  As alluded to above, treatment records show that the Veteran's right foot was amputated in August 2004, as a result of an infected diabetic foot ulcer.  [There is no indication in any of the medical records that a fungal infection played a role in the development of the ulcer which ultimately led to the amputation of the Veteran's right foot.]  The Veteran did not file his claim for service connection for a right foot fungus disability until March 2006.  

According to the relevant evidence received during the current appeal, at the May 2011 VA examination, the examiner acknowledged the Veteran's competent reports of a fungal infection of his right foot during service but noted that there were no reports of a chronic fungal infection in the STRs and that the Veteran did not report chronically wet feet, which is a risk factor for the development of fungal infection.   In addition, the examiner pointed out that there was no objective evidence of a continuity of symptomatology since service and that the earliest evidence of fungal infection occurred in 1999, well after the Veteran had been diagnosed with diabetes mellitus.  The examiner further noted that medical literature shows that diabetes mellitus is a risk factor for fungal infection of the nails and feet.  Thus, in the examiner's view, it was less likely than not that any fungal infection was traceable to the Veteran's period of active service.  The nature of the fungal infection reported by the Veteran could not be determined because of the amputation.  

Significantly, as discussed herein, the Veteran's right foot was amputated in March 2004.  He did not file his current claim for service connection for a right foot fungus disability until March 2006.  Simply stated, the competent and credible evidence associated with the claims folder fails to demonstrate that the Veteran had a right foot fungus disability at any time since he filed his claim for service connection in March 2006.  In the absence of such disability at any time during the appeal period, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) & Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  See also McClain v. Nicholson, 21 Vet. App. 319 (2007).  Accordingly, the first Shedden element has not been met, and the Veteran's claim fails on this basis alone.  In the absence of a claimed disability, there is no need to discuss the remaining two Shedden elements, including whether the presumption of herbicide exposure for veterans who served in Vietnam is applicable.  38 C.F.R. §§ 3.307 (2011).  

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right foot fungus disability.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a right foot fungus disability is denied.
REMAND

Although further delay is regrettable, further development is necessary to adjudicate the Veteran's remaining claims.  Throughout the current appeal, the Veteran has contended that his current diabetes mellitus and complications thereof are related to herbicides to which he was exposed during service.  Specifically, he avers that he was exposed to herbicides while serving aboard the USS Renshaw, which was stationed off the coast of the Republic of Vietnam. 

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within a specified time period.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Haas v. Peake, 525 F.3d 1168, 1191 (Fed. Cir. 2008) upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring actual service on land in Vietnam. 

Further, VA's General Counsel has held that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii). VAOPGCPREC 27-97 (July 23, 1997).  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id. 

Since the issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels (i.e. "Blue Water" service) offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam (i.e. "Brown Water" service) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  66 Fed. Reg. 23,166 (May 8, 2001) (see comments section).  For those veterans who served aboard ships that docked and then went ashore, or served aboard ships that did not dock but the veterans went ashore, their service involved "visitation" in Vietnam.  Id.  In cases involving docking, the evidence must show that the veteran was aboard at the time of the docking, and the veteran must provide a statement indicating that he personally went ashore.  Id.  In cases where shore docking did not occur, the evidence must show that the ship operated in Vietnam's close coastal waters for extended periods, that members of the crew went ashore, or that smaller vessels from the ship went ashore regularly with supplies or personnel.  Id.  In such cases, the veteran must also provide a statement indicating that he personally went ashore.  Id.  

In the current appeal, the Veteran's DD Form 214 indicates that he served during the relevant time period and that he received the Republic of Vietnam Medal and the Vietnam Service Medal (VSM). [In this regard, the Board acknowledges that the Veteran's receipt of the VSM does not constitute conclusive evidence of service in Vietnam for presumptive herbicide exposure purposes.  See Exec. Order No. 11231 (July 8, 1965) (establishing award of the VSM "to members of the armed forces who serve[d] in Vietnam or contiguous waters or air space").]  

The Board's May 2011 Remand directed that all outstanding personnel records be obtained, and that efforts be undertaken to verify the position of the Renshaw from July 1965 to November 1966.  Review of the record reflects that the AOJ thoroughly developed this request for additional evidence.  However, the additional service personnel records that were received upon remand indicate that the Veteran also served aboard the USS Twining from May 1964 to September 1964, and that he began "continuous sea service" aboard the Twining on May 17, 1964.  The record, as it currently stands, is unclear as to whether the Twining was stationed in the inland waterways in the Republic of Vietnam (e.g., "Brown Water service") at any time between May 1964 and September 1964, when the Veteran served aboard that vessel.  Accordingly, the Board finds that additional development is needed to determine whether the Veteran had any "Brown Water" service aboard the Twining. 

The Veteran has also claimed entitlement to service connection for a left foot fungus disability, to include as a result of in-service herbicide exposure.  [In this regard, the Board notes that evidence of record indicates that this extremity was not amputated until March 2010, during the current appeal.]  The additional evidence sought on current remand (e.g., service personnel records concerning the location of the Twining between May 1964 and September 1964) may shed some light on the Veteran's potential exposure to herbicides during such service.  Thus, the Veteran's claim for service connection for a left foot fungus disability should not be adjudicated until this additional development is completed.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact all appropriate sources to determine, to the extent possible, the precise location of the USS Twining, from May 1964 to September 1964 (to include the Veteran's dates of service on board the ship). The Board is particularly interested in whether that vessel moved through inland waterways in the Republic of Vietnam ("brown water" service) when the Veteran was stationed aboard the vessel.

2.  Then, the AOJ should re-adjudicate the issues remaining on appeal-entitlement to service connection for diabetes mellitus, type II, with associated complications, as a result of in-service herbicide exposure, and entitlement to service connection for a left foot fungus disability, to include as a result of in-service herbicide exposure.  If these decisions remain adverse to the Veteran, he and his representative should be provided with an SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


